   

Case 1:20-cr-00620-AT Document 22 Filed 06/15/) ly sssspeyt

 

DOCUMENT
Federal Defenders «2 Duane OCH EILED
OF NEW YORK, INC. eek een CT
David E. Patton ouuinern weenie uy iven nut
Executive Director Jennifer L. Brown

Attomey-in-Charge

June 15, 2021

VIA ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Enrico McDonald, 20 CR 620 (AT)

Dear Judge Torres:

I write with the consent of the government to respectfully request an
extension of a few days to file my sentencing submission, currently due on
June 23, 2021. I am starting a trial before Judge Rakoff tomorrow and, due to
various scheduling issues, the trial is now expected to last longer than
previously anticipated. I am therefore requesting permission to file my
submission on Monday, June 28, 2021. The government is not requesting an

extension, and the parties remain ready to proceed with sentencing on July 7,
2021.

Thank you for your consideration of this request.

Respectfully submitted,

4}

Ww

Tamara L. Giwa

Counsel for Enrico McDonald
Federal Defenders of New York
(917) 890-9729

Cc: AUSA David Robles (via ECF)

GRANTED. Defendant shall file his sentencing submission by June 28, 2021. No other deadlines
shall be affected by this extension.

SO ORDERED. O}-

Dated: June 15, 2021 ANALISA TORRES

New York, New York

United States District Judge
